Weltner, Justice.
The parties were divorced pursuant to a final judgment and decree which incorporated a separation agreement providing in part as follows: “It is further agreed between the parties in the event a suit for divorce is filed for either of the parties hereto, that this Agreement shall be made a judgment of the Court.” Upon the former wife’s application for contempt, the former husband filed a motion to vacate and set aside the decree on the ground that it was void as against public policy in that it was a contract to facilitate a divorce. The trial court agreed, and entered an order declaring the decree void as contrary to public policy. We granted discretionary appeal from that order.
In Sanders v. Colwell, 248 Ga. 376 (1) (283 SE2d 461) (1981), this Court abolished the nettlesome distinction which the case law had created between contracts incident to a divorce and contracts to facilitate a divorce, overruling Warren v. Warren, 235 Ga. 234 (219 SE2d 161) (1975), and its predecessors.
This case is controlled by Sanders v. Colwell, supra, and the trial court was without authority to declare the original decree and the separation agreement to be void as against public policy.

Judgment reversed.


All the Justices concur.

*451Decided January 4, 1983.
Smith, Patrick & Wardlaw, Karen Wardlaw, for appellant.
Albert B. Wallace, for appellee.